Citation Nr: 1735299	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for respiratory cancer, to include squamous cell carcinoma of the tongue and floor of mouth and lung cancer.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968, including service in the Republic of Vietnam from December 1967 to December 1968.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board observes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for squamous cell carcinoma of the tongue and floor of mouth.  Given that the Veteran had originally filed his claim as entitlement to service connection for respiratory cancer, and, in June 2017, specifically reported that he had been diagnosed with lung cancer, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).
 
The Veteran originally requested a Board hearing in his October 2013 substantive appeal, but withdrew that request in May 2015.  No other hearing request remains pending.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran's claim has been denied to this point because his cancer diagnosis of record, squamous cell carcinoma of the tongue and floor of mouth, is not eligible for service connection on a presumptive basis, and has not otherwise been found to be related to his service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the treatment records currently associated with the claims file date only to November 2013, and the Veteran was last afforded a VA examination in June 2012.  Given that the Veteran reported in June 2017 that he had been diagnosed with lung cancer in April 2016, and treated at the Nashville VA Medical Center (VAMC), these treatment records should be obtained and a new VA examination should be scheduled.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The examiner should determine whether the Veteran has a primary cancer of the lung, bronchus, larynx, or trachea, or if any such cancer is the result of the squamous cell carcinoma of the tongue and floor of mouth metastasizing to another area.  The examiner should also provide an opinion as to whether the tongue and floor of mouth cancer, or any other diagnosed metastatic cancer, is related to the Veteran's service, without regard to the fact that such cancer is not presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).

At this time, the Veteran is advised that it is his responsibility to report for any scheduled examination.  He is further advised that the future consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

Additionally, the record reflects that the Veteran was not provided with Veterans Claims Assistance Act (VCAA) notice concerning his claim.  On remand, this notice should be provided. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with VCAA notice concerning a claim of entitlement to service connection based on herbicide exposure.

2. Obtain VA treatment records dating from November 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for an examination to address his claim of entitlement to service connection for respiratory cancer, to include lung cancer and cancer of the tongue and floor of mouth.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, please (1) identify all cancers of the lungs, bronchus, larynx, or trachea, as well as of the tongue/floor of mouth and (2) determine whether such cancers are primary or metastatic.  Please explain why. 

Please also explain whether any identified cancers can be classified as soft-tissue sarcomas.  

In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from April 2012 onward.  The cancer need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

b. With respect to any diagnosed metastatic cancer of the lung, bronchus, larynx, or trachea, or primary cancer of the tongue/floor of mouth, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the cancer first manifested during service or within one year of separation from service, or is otherwise related to any incident of service, to include his presumed exposure to herbicides.  Please explain why or why not.  

In providing this opinion, the examiner is invited to comment on the October 2013 VA clinician's opinion which identified the Veteran's smoking history.  The examiner is advised that a rationale that metastatic cancer of the lungs, bronchus, larynx, or trachea, or primary cancer of the tongue/floor of mouth, is not related to exposure to herbicides solely on the basis that such diseases are not on the presumptive list of diseases associated with herbicide exposure is insufficient.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




